Exhibit 10.2

 

SUPPLEMENT NO. 1 dated as of October 30, 2013 to the Guaranty and Collateral
Agreement (the “Collateral Agreement”) dated as of May 10, 2012, among RADIATION
THERAPY SERVICES HOLDINGS, INC., a Delaware corporation (“Parent”), RADIATION
THERAPY SERVICES, INC., a Florida corporation (“Borrower”), each subsidiary of
Borrower listed on Schedule I thereto (each such subsidiary individually a
“Subsidiary Guarantor” and collectively, the “Subsidiary Guarantors”); the
Subsidiary Guarantors and Borrower are referred to collectively herein as the
“Grantors”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, (“Wells Fargo”), as
Collateral Agent (in such capacity, the “Collateral Agent”).

 

A.                                    Reference is made to the Credit Agreement
dated as of May 10, 2012 (as amended and restated pursuant to the Amendment
Agreement dated as of August 28, 2013 and effective as of August 29, 2013 among
Parent, Borrower and Wells Fargo, as Administrative Agent and subsequently
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Parent, Borrower, the lenders from time to time party
thereto, Wells Fargo, as Administrative Agent and the other financial
institutions party thereto.

 

B.                                    Capitalized terms used in this Agreement
and not otherwise defined in this Agreement shall have the meanings assigned to
such terms in the Credit Agreement and the Collateral Agreement referred to
therein.

 

C.                                    The Grantors have entered into the
Collateral Agreement in order to induce the Lenders to make Loans and the
Issuing Bank to issue Letters of Credit. Section 7.14 of the Collateral
Agreement provides that additional Subsidiaries of Borrower may become
Subsidiary Guarantors under the Collateral Agreement by execution and delivery
of an instrument in the form of this Supplement. The undersigned Subsidiaries
(the “New Subsidiaries” and each, a “New Subsidiary”) are executing this
Supplement in accordance with the requirements of the Credit Agreement to become
Subsidiary Guarantors under the Collateral Agreement in order to induce the
Lenders to make additional Loans and the Issuing Bank to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.

 

Accordingly, the Collateral Agent and the New Subsidiaries agree as follows:

 

SECTION 1.                            In accordance with Section 7.14 of the
Collateral Agreement, each New Subsidiary by its signature below becomes a
Subsidiary Guarantor and a Grantor under the Collateral Agreement with the same
force and effect as if originally named therein as a Subsidiary Guarantor and a
Grantor and each New Subsidiary hereby (a) agrees to all the terms and
provisions of the Collateral Agreement applicable to it as a Subsidiary
Guarantor and Grantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Grantor and Subsidiary Guarantor
thereunder are true and correct on and as of the date hereof.  In furtherance of
the foregoing, each New Subsidiary, as security for the payment and performance
in full of the Secured Obligations (as defined in the Collateral Agreement),
does hereby create and grant to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest in and lien
on all the New Subsidiary’s right, title and interest in and to the Collateral
(as defined in the Collateral Agreement) of the New Subsidiary.  Each reference
to a “Subsidiary Guarantor” or “Grantor” in the Collateral Agreement shall be
deemed to include each New Subsidiary. The Collateral Agreement is hereby
incorporated in this Agreement by reference.

 

SECTION 2.                            Each New Subsidiary represents and
warrants to the Collateral Agent and the other Secured Parties that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

 

--------------------------------------------------------------------------------


 

SECTION 3.                            This Supplement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Supplement shall become
effective when the Collateral Agent shall have received a counterpart of this
Supplement that bears the signature of each New Subsidiary and the Collateral
Agent has executed a counterpart hereof. Delivery of an executed signature
page to this Supplement by facsimile transmission or Adobe PDF email shall be as
effective as delivery of a manually signed counterpart of this Supplement.

 

SECTION 4.                            Each New Subsidiary hereby represents and
warrants that set forth (a) under its signature hereto is (i) the true and
correct legal name of such New Subsidiary, (ii) its jurisdiction of formation,
(iii) its Federal Taxpayer Identification Number and its organizational
identification number and (iv) the location of its chief executive office and
(b) on Schedule I hereto all Capital Stock, Instruments, Copyright, Patent and
Trademark registrations, applications and licenses owned by such New Subsidiary.

 

SECTION 5.                            Except as expressly supplemented hereby,
the Collateral Agreement shall remain in full force and effect.

 

SECTION 6.                            THIS SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.                            Any provision of this Supplement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof and in the Collateral Agreement; the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 8.                            All communications and notices hereunder
shall be in writing and given as provided in Section 7.01 of the Collateral
Agreement.

 

I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiaries and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

 

ONCURE HOLDINGS, INC.

 

ONCURE MEDICAL CORP.

 

CHARLOTTE COMMUNITY RADIATION

 

ONCOLOGY, INC.

 

COASTAL ONCOLOGY, INC.

 

ENGLEWOOD ONCOLOGY, INC.

 

FOUNTAIN VALLEY & ANAHEIM RADIATION

 

ONCOLOGY CENTERS, INC.

 

INTERHEALTH FACILITY TRANSPORT, INC.

 

JAXPET, LLC

 

JAXPET/POSITECH, L.L.C.

 

MANATEE RADIATION ONCOLOGY, INC.

 

MICA FLO II, INC.

 

MISSION VIEJO RADIATION ONCOLOGY MEDICAL GROUP, INC.

 

POINTE WEST ONCOLOGY, LLC

 

RADIATION ONCOLOGY CENTER, LLC

 

SANTA CRUZ RADIATION ONCOLOGY

 

MANAGEMENT CORP.

 

SARASOTA COUNTY ONCOLOGY, INC.

 

SARASOTA RADIATION & MEDICAL ONCOLOGY

 

CENTER, INC.

 

U.S. CANCER CARE, INC.

 

USCC ACQUISITION CORP.

 

USCC FLORIDA ACQUISITION CORP.

 

USCC HEALTHCARE MANAGEMENT CORP.

 

VENICE ONCOLOGY CENTER, INC.

 

 

 

 

 

By:

/s/ Bryan J. Carey

 

 

Name:

Bryan J. Carey

 

 

Title:

Vice President

 

I-3

--------------------------------------------------------------------------------